IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )

v. § Cr. ID. No. N17M-10-101 ALR
CAMI WORLEY §
Defendant. §

Upon Petition for Return of Property
DENIED

Cami Worley, Pro Se

Danielle Brennan, Esquire, Deputy Attorney General, Wilmington, Delaware for
the State of Delaware

Mayer, Commissioner

FACTUAL AND PROCEDURAL BACKGROUND

On October ll, 2017, Cami Worley (“Petitioner”), filed a Petition for Return
of Property pursuant to 16 D_e_l_. g §4784@) and Superior Court Civil Rule 7l.3,
seeking the return of $2,500.00 cash. The cash Was confiscated by the State of
DelaWare pursuant to the drug asset forfeiture statute or 16 _De_l. _Q. Section 4784.
According to the Petition, the funds represented $1,800.00 acquired through
Petitioner’s landlord and $900.00 from the Red Cross, as Well as gift cards and
donations.l A non-jury trial Was held on November 8, 2018. The parties Were given
an opportunity to supplement the record and briefing is now complete.

The events leading up to the seizure can be summarized as folloWs. On
September 21, 2017, Petitioner rented a Dodge Charger and asked a friend’s Sister,
Lauren Wesley (“Wesley”), to help her With some errands. Wesley picked up
Petitioner’s husband and friends to take them to Maryland.2 Wilmington Police

conducted a stop of the car because the license plate light Was out.3 At the time of

 

' Petitioner also testified she received donations including “baskets of money.”
November 8, 2018 Trial Transcript at 27 (hereinafter Tr. at _). Although
Petitioner testified that the seized funds Were an “abundance of moneys” that she
had, the Petition, testimony and exhibits all focused around the funds from the
landlord and Red Cross.

2 Others may have been in the car as Well (See Tr. at 39-40), but that is not relevant
to the final determination in this matter.

3 Tr. at 52.

the stop, Wesley Was a passenger in the backseat and according to Petitioner, Wesley
called her from the car. Petitioner claims she then told Wesley that she had money
in the glove compartment and Petitioner asked Wesley to hold it for her.4 The State’s
Witness testified that they could see a lot of moving around between the driver/ front
seat and someone turning around and reaching to the rear passenger-side occupant
(Wesley).5

The WindoWS of the car Were open and the police detected a strong smell of
marijuana coming from the vehicle.6 The occupants Were asked to exit the vehicle
and the police conducted a search. The police found What Was believed to be
marijuana residue (untested) in the back seat on the floor near Wesley, but no other
drugs.7 The police then searched Wesley’s purse and found $2,500 in cash folded-
over and rubber~banded (the “Seized Funds”).8

The Seized Funds consisted of one hundred (lOO) $20.0() bills, two (2) $50.()0

bills and four (4) $100.0() bills, Which the officer testified is consistent With drug

 

4 Tr. at l9-20.
5 Tr. at 53.
6 Tr. at 54.
7 Tr. at 55-56.

8 Tr. at 56.

dealing.9 The police questioned Wesley about the funds and although she claimed
the money belonged to her, she could not accurately identify the amount of
mooney.10 Wesley then filled out a Notice of Forfeiture Form claiming ownership
of the funds.11

Later, the State sent the Seized Funds to the Delaware National Guard for
testing. According to the State’s witness, the funds were run through the normal
ION-Scan procedure. The machine is set to alarm if drug residue is detected that
has at least two times higher than the average in digit units.12 The current average
is 150 digit units and the machine will signal if residue is found in excess of 300
digit units.13 The Seized Funds tested at 360 digit units for cocaine, or 60 digit units
above the threshold.14 The average positive screen for cocaine is usually around 500

digit units.15

 

9 Tr. at 47.

10 Tr. at 57.

11 State’s Exhibit l.
12 Tr. at 87-88.

13 Tr. at 88-89.

14 Tr. at 102.

15 Tr. at 105.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

A few important facts are not in dispute.16 First, Petitioner’s residence was
destroyed by a fire that occurred on September 7, 2017. As a result, her landlord re-
funded her security deposit and rent for a total of $1,800.00. Petitioner’s testimony
and documentation in support were not contradicted Petitioner testified she
received $l,800.00 in all hundreds from her landlord on or about September l4,
2017.17 Petitioner also testified that she deposited that money into her bank
account.18 What happened to those funds is in dispute.

Second, Petitioner owned several vehicles, and was also the named party on
the rental agreement for the Dodge Charger that was stopped by the police. The
parties dispute why Petitioner had a need for the rental car, but do not disagree that
it was in her name. Petitioner clarified in her response that the rental car cost was a
total of $484.59 a month, not for a single day, which is more likely to be true.
Petitioner also explained that despite owning several vehicles, one was in the repair

shop, one was not properly tagged, and one was on loan to a family member.

 

16 Tr. at 23-24.
17 Tr. at 21, 24-25.

18 Tr. at 40.

Third, Petitioner received $900.00 from the Red Cross on or about September
18, 2017 (and prior to September 23, 2017).19 Petitioner claims she withdrew the
entire $900.00 from a card at a Wawa.20 However, the State’s witness claims it was
a check from the Red Cross.21

According to Petitioner’s Wells Fargo bank records, she deposited $2,500.00
on September 18, 2017.22 The next day, she made a withdrawal of $1,000.00. The
State argues that the bank records do not reflect other withdrawals to support
Petitioner’s testimony that she deposited the landlord and Red Cross money,
withdrew it, and placed it in the glove compartment of the rental vehicle.23

The parties also agree that Wesley executed the Notification of Forfeiture
wherein she represents that “the property described above was seized from me. I am
the owner of the property.” Despite this, Petitioner did not produce Ms. Wesley as
a witness at the time of the trial.

In a civil forfeiture matter, the burden is upon the State to show probable cause

that the property seized is subject to forfeiture under 16 D_el. Q. §4784. “The State

 

19 Tr. at 25-27.
20 Tr. at 22.

21 Tr. at 115.
22 EXhibi't # 3.

23 Tr. at 125.

is required to demonstrate that there are reasonable grounds for belief of guilt,
supported by less than prima facie proof but more than mere suspicion, and that the
money was furnished or intended to be furnished in exchange for illegal substances,
or the profits or proceeds of sales related thereto.”24 The bases of the State’s claim
in this matter is that the Seized Funds were drug dealing proceedings, found in close
proximity to illegal drugs or trace amounts of controlled substances were found on
the currency. To rebut the State’s case, the Petitioner must prove by a preponderance
of the evidence that she had a possessory interest in the property and that the Seized
Funds were not subject to forfeiture25

Gf note, no criminal charges were initiated as a result of the stop.26 lt is true
that “an acquittal or dismissal of charges in a criminal proceeding does not preclude
civil proceedings pursuant to Superior Court Civil Rule 71 .3”27 but this does not end
the analysis.

The State asserted several bases for possible forfeiture of the Seized Funds.

Pursuant to the State’s post-trial brief, the State first moves for forfeiture pursuant

 

24 In the Matter of $ 1 3, 584 in Um`ted States Currency Petitioner.' Jejj"rey Crl`ppen,
2018 WL 6839753, at ’1‘6 (D€l. Super. D€C. 28, 2018), Clting Mal`tel” 0f$2,500.00
U.S. Currency, 2018 WL 5117805, at *3 (Del. Super. Oct. 19, 2018).

25 SCOtt v. Stat€, 2003 WL 21538033, at ’1‘5 (D€l. Super. May 16, 2002).

26 Tr. at 59

27 In the Matter 0f$]3,584.00, at *7.

to 16 BL Q. §4784(a)(7) because the money was tendered for the exchange of
controlled substances At trial, the State’s argument was focused on the
denominations of money found.28 l find that the denominations alone is insufficient
evidence in the record to support the State’s theory that the Seized Funds were
tendered in exchange for controlled substances
The State’s second argument espoused at trial, is that the Seized Funds were

found in “close proximity” to marijuana because the car smelled of marijuana and
there was some residue throughout the backseat where Wesley was sitting. The
statute though requires the State to prove that the Seized Funds were:

Found in close proximity to forfeitable controlled

substances, or to forfeitable records of the importation,

manufacture, or distribution of controlled substances. . .29

The smell of marijuana and possible residue is insufficient to establish reasonable

grounds for belief that a forfeitable controlled substance was present.30

 

28 Tr. at 133-134.

29 16 l_)_e_l. Q. §4784(a)(7)(a). See also Brown v. State, 721 A.2d 1263, 1265 (Del.
1998) (examining close proximity requirement).

30 See e.g. In re $3,3032. 00 US Currency, 1996 WL 769202 (Del. Super. Dec. 19,
1996) (“Forfeiture of citizens’ property requires more than suspicious circumstances
and innuendo.”)

The State’s third argument is that the Seized Funds are forfeitable because
pursuant to Section 4784(a)(7)(b):
All moneys, negotiable instruments or securities found to
have trace amounts of controlled substances on them are
presumed to be forfeitable under this paragraph. ..
The statute does not specify the minimum amount required and simply states “trace”
amounts of a controlled substance is sufficient.31 Further, the State need not
establish a specific illegal drug transaction, but rather, need only demonstrate
reasonable grounds to believe that a substantial connection exists between the seized
cash and drug dealing.32 Once the State meets its burden, the petitioner must
establish more than just a possibility of an alternative source for the money seized.33
The State has met its burden of demonstrating that the Seized Funds are
presumed forfeitable because the cash was found to have trace amounts of cocaine,

a controlled substance, on it. Although the digit units were barely above the

 

31 ln fact, relevant legal authority has found a positive hit by a trained dog as
sufficient evidence, without chemical testing. In the matter of $1,100. 00 in U.S.
Currency, at *5 (Del. Super. Apr. 30, 2009); United States v. Carr, 25 F.3d 1194,
1203 (3d Cir. 1994); United States v. Massac, 867 F.2d 174, 176 (3d Cir. 1989).

32 In re.' Matter of $5, 662 US. Currency, 714 A.2d 106, 113 (Del. Super. 1998).

33 Id_

threshold for alarm, the Seized Funds tested positive for cocaine at a rate higher than
the average.

ln determining whether Petitioner has rebutted the presumption, the Court
looks to the totality of the record and weighs the credibility of the witnesses.34 In
October of 2017, Petitioner filed an Affidavit in Support of Application to Proceed
in forma Pauperis. Through that application, she affirmed, under oath, that she was
unable to pay the $75.00 filing fee because she was rebuilding her life from the fire.
The only vehicle she listed in the application was a 2000 VW Beetle. Petitioner
made no reference to the other three (3) vehicles she owned.35

In addition, in response to a question requesting information about any cash
held _ whether or not in a bank - Petitioner responded only by identifying $56.00 in
her checking account at Wells Fargo Bank. However, at the time of the hearing,
Petitioner represented that she frequently carries around large sums of cash, she is
“not poor,” she has worked regularly, and she is the beneficiary of a large property

valued in the millions.36 Petitioner claims she is the type of person that carries large

 

34 Liberto v. Gilbert, 2015 WL 9048087, at * 2 (Del. Super. Dec. 4, 2015).

35 Tr. at 32. Petitioner mis-informed the State in response to lnterrogatory
questions as well.

36 Tr. at 18-19.

10

sums of money on her regularly.37 ln fact, she indicated that she usually carries “a
thousand dollars or more on me at a time” unless she is in Wilmington, and then she
limits it to “five or six hundred dollars.”38 Petitioner also testified she frequently
spends large sums of money such as $200.00 at True Religion, $3 00.00 on sneakers,
and has funds in “abundance.”39 According to Petitioner, she “always [has] money”
and “[t]here’s never a time that [she has] not had money. . .”4°

l find that Petitioner’s testimony directly contradicts her Petition and
Application to the Court. The record reflects that Petitioner owned four (4) vehicles,
had an abundance of cash on her person and other significant assets. At the same
time, Petitioner filed several documents with the Court (the Application) or
submitted to State’s counsel (interrogatories), under oath, that were evasive and
untruthful when addressing the issues of cash and other assets.

Coupled with the above, l have considered that the record supports that the
landlord and Red Cross funds were deposited, but there is no record these funds were

withdrawn and/or why they would have been saved and placed in the car. Petitioner

 

37 Tr. at 18.
38 Tr. at 28.
39 Tr. at 28.

40 Tr. at 28-29.

11

testified she has had past negative experiences with the City of Wilmington and has
made adjustments in how much cash she carries when there to only a few hundred
instead of a few thousand. lt is therefore entirely inconsistent with her testimony for
the Court to accept that Petitioner would have placed thousands in cash in a rental
car outside of her control, and allow a friend’s sister to transport Petitioner’s husband
through the City of Wilmington.41 Finally, the denominations of the cash and the
manner in which it was folded/rubber banded is inconsistent with the denominations
of cash provided by the landlord. Although Petitioner provided some evidence to
support an influx of cash around the time of the seizure, the facts and circumstances
do not support her positon. Having considered the totality of the circumstances,
testimony of all witnesses, including the Petitioner, and all exhibits presented by the
parties, the Court finds that the Petitioner has failed to rebut the presumption of

forfeiture.

 

41 Although the rental car was in Petitioner’s name, the Seized Funds were found

in Wesley’s purse when Petitioner was not present. Therefore, l also find that the
facts cast serious doubt as to whether Petitioner had a valid interest in the monies
seized.

12

For the foregoing reasons, the Petition for Retum of Property is DENIED and
the $2,500.00 in cash seized on September 21, 2017 is hereby forfeited to the State

of Delaware.

IT IS SO ORDERED this 11th day of January, 2019.

 

ssi'o ner Katharinc L. Mayer

cc. Prothonotary
Danielle Brennan, DAG
Cami Worley, Pro Se

13